Name: Commission Regulation (EC) NoÃ 1065/2007 of 17 September 2007 amending Regulation (EC) NoÃ 493/2006 laying down transitional measures within the framework of the reform of the common organisation of the markets in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  production;  agricultural structures and production
 Date Published: nan

 18.9.2007 EN Official Journal of the European Union L 243/6 COMMISSION REGULATION (EC) No 1065/2007 of 17 September 2007 amending Regulation (EC) No 493/2006 laying down transitional measures within the framework of the reform of the common organisation of the markets in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 44 thereof, Whereas: (1) Article 3 of Commission Regulation (EC) No 493/2006 of 27 March 2006 laying down transitional measures within the framework of the reform of the common organisation of the markets in the sugar sector, and amending Regulations (EC) No 1265/2001 and (EC) No 314/2002 (2), provides for preventive withdrawal. As a result, above a certain threshold, the production under quota of each undertaking is considered withdrawn within the meaning of Article 19 of Regulation (EC) No 318/2006 or, if so requested by the undertaking before 31 January 2007, as produced in excess of the quota within the meaning of Article 12 of that Regulation. (2) On the deadline of 31 January 2007 isoglucose producers were not, unlike sugar producers, in a position to make such a request due to the continuous, year-round nature of their production. In the interests of fairness this deadline should, for isoglucose producers, be postponed to the end of the 2006/2007 marketing year to enable them to take their decision and make their request in full knowledge of the facts. (3) Regulation (EC) No 493/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sugar, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 493/2006, paragraph 1 is replaced by the following: 1. For each undertaking, the share of the production of sugar, isoglucose or inulin syrup in the 2006/2007 marketing year which is produced under the quota allocated in accordance with the quotas laid down in Annex IV and which exceeds the threshold established in accordance with paragraph 2 of this Article shall be considered withdrawn within the meaning of Article 19 of Regulation (EC) No 318/2006 or, at the request of the undertaking concerned submitted before 31 January 2007 for sugar and before 30 September 2007 for isoglucose, shall be considered fully or partially to have been produced in excess of the quota within the meaning of Article 12 of that Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 89, 28.3.2006, p. 11. Regulation as last amended by Regulation (EC) No 739/2007 (OJ L 169, 29.6.2007, p. 22).